Exhibit 99.1 NEWS RELEASE Contact: Ted Detrick, Investor Relations – (215) 761-1414, Edwin.Detrick@Cigna.com Matthew Asensio, Media Relations – (860) 226-2599, Matthew.Asensio@Cigna.com CIGNA REPORTS SECOND QUARTER 2012 RESULTS Raises Outlook for 2012 Earnings Per Share o Consolidated revenues increased 35% to $7.5 billion in the second quarter of 2012. o Adjusted income from operations1,2 was $444 million, or $1.52 per share, excluding the after-tax loss of $10 million, or $0.03 per share, from results of the Run-off Guaranteed Minimum Death Benefits (VADBe)2 business.Shareholders’ net income1 was $380 million, or $1.31 per share. o Cigna's medical customer base grew by 1.2 million people through the first six months of 2012. o The Company now estimates full year 2012 earnings, on an adjusted income from operations1,3 basis, to be in the range of $1.53 billion to $1.63 billion, or $5.25 to $5.60 per share. BLOOMFIELD, Conn., August 2, 2012 – Cigna Corporation (NYSE: CI) today reported second quarter 2012 consolidated revenues of $7.5 billion, an increase of 35% over the second quarter of 2011.Revenues reflect growth in premiums and fees of 52% in Health Care, 22% in International and 4% in Disability and Life, driven by contributions from the HealthSpring acquisition in the first quarter and continued growth in our targeted customer segments. Cigna’s adjusted income from operations1,2 for the second quarter of 2012 was $444 million, or $1.52 per share, excluding the after-tax loss of $10 million, or $0.03 per share, from results of the VADBe2 business.This result compares with $401 million, or $1.47 per share, for the second quarter of 2011.Adjusted income from operations1 in the second quarter of 2012 included favorable prior year claim development in the Health Care business of $17 million after-tax, or $0.06 per share, compared to $25 million after-tax, or $0.09 per share, in the second quarter of 2011. Cigna reported shareholders’ net income1 of $380 million, or $1.31 per share, for the second quarter of 2012, compared with shareholders’ net income1 of $391 million, or $1.43 per share, for the second quarter of 2011.Shareholders’ net income1 included losses of $0.17 per share in the second quarter of 2012 and $0.08 per share for the same period last year related to the Guaranteed Minimum Income Benefits (GMIB)2 business. “Our second quarter 2012 results are strong and driven by our continued focus on delivering a superior customer experience and partnering with health care professionals, while also continuing to make targeted strategic investments to position Cigna to deliver long-term value for our customers and shareholders,” said David M. Cordani, President and Chief Executive Officer. “We continue to be pleased with the contributions from HealthSpring and the effective execution of our global growth strategy, which continues to yield strong revenue and earnings contributions from each of our ongoing businesses.” 2 CONSOLIDATED HIGHLIGHTS The following table includes highlights of results anda reconciliation of adjusted income from operations1 to shareholders’ net income (dollars in millions, except per share amounts; customers in thousands): Six Months Three Months Ended Ended June 30, March 31, June 30, Total Revenues $ Consolidated Earnings Adjusted income from operations1 $ Net realized investment gains (losses), net of taxes (3
